DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Pre-Brief Appeal Conference Decision
	In view of the decision in the Pre-Brief Appeal Conference of August 30, 2021, this action is a Non-Final Office Action.

Response to Arguments 
	The examiner notes that Wei et al., (U.S. Pat. No. 7,514,106) teaches carvacrol is known to be a major constituent of cuban oregano also known as plectranthus amboinicus.  Applicant also acknowledges that the cited prior art does produce an extract comprising carvacrol. See Declaration of September 5, 2019 @ p6.  Additionally, using PA extract to treat arthritis is also known. See Wu et al., (U.S. Pat. No. 7,531,194).
	The instant claims are directed to a process of preparing an extract comprising “abundant” carvacrol. 
	The closest prior art is Wu841.  Wu 841 teaches: dipping PA leaves in alcohol, and deriving the extract from normal phase chromatography, including a silica gel column at a wavelength of 190-320 nm.  Even further, n-hexane and ethyl acetate are used as elution solvents, in which hexane is almost exclusively used at the beginning, following by a mixture.  Thus, the method taught by Wu841 is almost identical to that of the instant claims.  
	Suggestions for Allowance:

	
Status of the Claims
	Claims 1, 2, 5, 9, and 15 are pending and examined.

(New) Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are rejected because they do not identify the specific steps or conditions of the claimed process in the specification that would be capable of yielding a product comprising “abundant” carvacrol as recited in the claims.
Further, the declarations submitted in the instant application indicate that a higher amount of carvacrol is obtained from the methods claimed over those of the cited prior art references.  However, many of the steps taught by the prior art are the same as those claimed and it is not clear which of the specific steps claimed or described in the instant Specification: (1) distinguish over the prior art and (2) provide the substantially higher concentrations of carvacrol.  
Level of skill and knowledge in the art:  The claimed “abundant” carvacrol is achieved through specific steps.  
Physical and/or chemical properties/Functional characteristics: It is not clear from the claims which of the specific parameters of the process of preparing a claimed extract produces the higher levels of carvacrol.
 (1) Applicant has failed to provide guidance on how the specific method of producing a claimed extract produces the higher concentration of carvacrol.  
Although the claims are interpreted in light of the specification, limitations from the Specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the steps which yield the “abundant” carvacrol must be clearly and positively specified in order to place one of skill in the art in possession of the claimed process yielding the desired properties. It is precisely this process that yields the desired properties and without which, one could not replicate the invention.

(New) Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular the term “abundant” is not defined in the instant Specification and it is not clear what the metes and bounds of the term are.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al., (US2007/0237841), in view of Wu et al., (US2009/0060985) (“Wu985”).
Wu841 teaches extracts of Plectranthus amboinicus derived from normal phase chromatography, including a silica gel column at a wavelength of 190-320 nm. See par. 12 and 75.  Further, n-hexane and ethyl acetate are used as elution solvents, in which hexane is almost exclusively used at the beginning, following by a mixture. See par. 68.  The wavelength used is 190-370 nm.  Pharmaceutically acceptable carriers are well known in the art and include diluents, excipients, acceptors, and analogues. See prior art claim 24.  Crude extracts are dipped in alcohol before column separation. See prior art claim 15.

    PNG
    media_image1.png
    145
    342
    media_image1.png
    Greyscale


Paragraph 61 of Wu841 teaches using the following:
[0061] Chromatography column: Phenomenex, 4.6.times.250 nm, Luna 5u silica(2).  
	Additionally, paragraph 45 explains that the preferred method of preparing an extract in the art includes the following:
[0045] wet column packing with silica gel for chromatography and loading the sample silica gel.
Wu841 does not teach using a solution comprising 95% ethanol.
Wu985 teaches preparing PA extract by contacting dried PA leaves with an extracting solvent (prior art claim 1).  Further, it is known to prepare PPA extracts with a variety of solvents with different polarities to elute the extracts from a chromatographic column (par. 7).  More specifically, hexane and ethyl acetate are used as extraction solvents (par. 127, Example 2).  Further, Examples 1 and 2 takes dried leaves of PA and dips them in 95% alcohol as an initial step in the process and prior to the elution steps.
Wu985 obtains a crude leaf extract with ethanol as a preferred solvent.  Example 3 obtains an elution profile with hexane at 95% and then a mixture of hexane and ethyl acetate between 0 and 60 minutes that crosses over a 1:1 ratio. See par. 127.  
Example 3 of Wu985 explains:
Example 3 
Composition Analysis of the Plectranthus amboinicus Extracts 
[0120] Conditions for Liquid Phase HPLC [0121] Chromatographic column: Phenomenex, 4.6.times.250 nm, Luna 5.mu. silica (2).
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
With regard to new claim 15, Applicant is claiming a volume of hexane to ethyl acetate of 1:1. The prior art teaches using hexane and ethyl acetate.  Further, the flow rate chart shows that the percentages of hexane to ethyl acetate range from 95:5 to 30:70 over the first 45 minutes.  This would appear to encompass times in which the rate is 1:1.  However, it also shows that ratios of greater than 1 and less than 1 are used and thus a ratio of 1:1 would also be acceptable.  Further, this distinction does not appear to be a patentable distinction merely because the ratio taught is not identical.  The product resulting from this procedure do not appear to differ in a patentable manner from the instantly claimed products.
As such, it would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claims methods and product in view of Wu 841 and Wu985.  One would be motivated to do so because Wu985 use 95% ethanol to obtain a crude 
As such, no claim is allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628